Allowable Subject Matter
Claims 34-53 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claim 34:  a constrained device, the constrained device being operable for deployment within a network comprising a Network Address Translation (NAT) node deployed between the constrained device and a manager, the constrained device is operative to: receive, from the manager, configuration information for a Port Control Protocol (PCP) configuration data Object on the constrained device, the configuration information comprising: a value for a Resource in the PCP configuration data Object; and execution of a Resource in the PCP configuration data Object, the execution triggering sending of a PCP request; and; send a PCP Request to the NAT node in accordance with the executed Resource, the PCP request including the Resource value received in the configuration information. The prior art on record did not teach with respect to the independent claim 42:  a manager for managing a constrained device within a network; the network comprising a Network Address Translation (NAT) node deployed between the constrained device and the manager; the manager is operative to configure a Port Control Protocol, PCP, configuration data Object on the constrained device by: replacing a value for a Resource in the PCP configuration data Object; and executing a Resource in the PCP configuration data Object, the execution triggering the constrained device to send a PCP request to the NAT node. The prior art on record did not teach with respect to the independent claim 49:  a method for configuring a constrained device within a network; the network comprising a Network Address Translation (NAT) node deployed between the constrained device and a manager; the method comprising a bootstrapping server: receiving a bootstrap request from the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454